Beck, J.
i judgment: negligence^ attorney. We are all agreed that the demurrer was erroneously overruled. The petition shows that the defense to the note was 11 presented upon the trial, on account ^le negligence and fraud of defendant’s attorney. f1-aucl) however, is charged against the other party. The law regards the neglect of an attorney as the client’s own neglect, and will give no relief from the consequences thereof. Were courts authorized to disturb judgments because of the neglect and unsldllfulness of attorneys appearing in the cases, the character of these adjudications of the courts for stability would be wonderfully impaired. It would frequently occur that a judgment would not be regarded as settling the rights of the parties, until the court had, in a yg^seeding of this character, passed upon the skill and diligenciad the counsel. This would not result so often from actual negligence or want of skill of attorneys, as from the dispositioii of litigants to avail themselves of every possible avenue of escape from the consequences of defeat. The rule is not intended for the protection of the legal profession, but is founded upon the necessity of regarding judgments as final between the parties. It does, however, incidently result in benefits to both clients and lawyers. Diligence, faithfulness and learning, not responsibility for want of these qualities, is the security of the client for due care in the management of his business. No higher guaranty, or one more secure, can be provided by the law. As these .qualities recommend attorneys to the confidence of the people, they will be cultivated and prized by the profession.
The rule we have announced has the support of numerous cases. State v. Elgin, 11 Iowa, 216; Field et al. v. Matson, 8 Mo., 686; Keby et al. v. Chadwell, 10 Mo., 393; Austin v. Nelson, 11 Mo., 192; Gehrke v. Jod, 59 Mo., 522; Burk v. *188Stokely et al., 65 N. C., 569; Powell v. Washington, 15 Al., 803; Foster v. Jones, 1 McCord, 116; Babcock v. Brown, 25 Vt., 550; Spaulding et al. v. Thompson et al., 12 Ind., 477; Davison v. Haffron, 31 Vt., 687.
Other questions discussed by counsel need not be considered, as the judgment of the court overruling the demurrer for the reasons above stated must be
Reversed.